Citation Nr: 1211276	
Decision Date: 03/28/12    Archive Date: 04/05/12

DOCKET NO.  04-07 451A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for residuals of postoperative residuals of acromioclavicular separation of the right shoulder, to include whether a separate compensable rating is warranted for postoperative surgical scars.  

2.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel



INTRODUCTION

The Veteran served on active duty from November 1977 to November 1981.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal of a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction over the Veteran's claims file was later transferred to the VA RO in Wilmington, Delaware.

In July 2008, the Board denied the Veteran's claim for entitlement to a rating in excess of 20 percent for postoperative residuals of acromioclavicular separation of the right shoulder.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In a September 2009 Order, the Court granted the VA General Counsel's and Appellant's Joint Motion for Remand (Joint Motion).  The Board's decision was vacated and the Veteran's claim was remanded to the Board.  In June 2010, the Board remanded the claim for further development.

The Veteran has raised the issue of entitlement to a total disability rating based on individual unemployability.  This claim is essentially a component of the claim for a higher rating for a right shoulder disability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Also, the July 2010 VA examination report shows the presence of six surgical scars with at least one of which being described as having tenderness with palpation.  Therefore, the issue of entitlement to a separate compensable rating for postoperative surgical scars has been raised.  In light of the above, the issues are as stated on the title page.  

The issues of entitlement to service connection for a left shoulder disorder, a neck disorder, a temple disorder, and a jaw disorder, each as secondary to the service-connected right shoulder disability have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.   They are however, intertwined with the total rating issue.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The September 2009 Joint Motion for remand notes that "the December 2007 VA examiner did not discuss the degree, if any, of additional range of motion loss due to any weakened movement, excess fatigability, incoordination, or as to pain on movement."  Joint Motion for Remand, page 8.  The June 2010 Board remand requested that the examiner render an opinion on whether the right shoulder disability causes marked interference with employment or necessitates frequent hospitalization.  The July 2010 VA examiner did not sufficiently address this matter.  Therefore, the exam does not fully comply with the directives of the June 2010 remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Moreover, as noted above, the July 2010 VA examination report shows the presence of six surgical scars with at least one of which being described as having tenderness with palpation.  Under the new criteria for rating scars, the rating under 38 C.F.R. § 4.118, Diagnostic Code 7804 (2011) depends on the number of painful scars.  It is unclear how many of these scars are painful.  Further, while there are some neurological findings reported, into the right hand, it is not clear whether these are attributed to the service connected pathology or the neck disorder for which service connection is now sought.  In light of the above, another VA examination is necessary.

As noted above, based on recent Court holdings, the issue of entitlement to a total disability rating based on individual unemployability is essentially a component of the claim for a higher rating for a right shoulder disability.  As to the unemployability claim, VA should provide the Veteran of the information and evidence needed to substantiate and complete that claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011).  He has noted that he was given a disability retirement in 2001.  Records from this employer should be requested on this point in order to complete the record.

The Veteran has raised several service connection claims.  Appellate review of the Veteran's claim of entitlement to a total disability rating based on individual unemployability must be deferred because the above-mentioned service connection issues are inextricably intertwined and must first be addressed by the RO.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

On September 13, 2001, the RO received the Veteran's claim for an increased rating for the right shoulder disability.  Pursuant to Hart v. Mansfield, 21 Vet. App. 505 (2007), the Board must consider the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  The RO obtained records from the Wilmington VA Medical Center from January 2001 to May 2007 and from June 2009 to October 2011.  In September 2010, the RO also obtained records from the Philadelphia VA Medical Center from October 2000 to January 2010.  In an April 2000 claim, the Veteran reported that he received treatment at the Wilmington VA Medical Center and that he would consult with a physician at the Philadelphia VA Medical Center.  In June 2010, the appellant reported that he was still being treated at the Wilmington VA Medical Center.  The RO should attempt to obtain all records from the Wilmington VA Medical Center from September 2000 to January 2001, June 2007 to June 2009, and from October 2011 to present, as well as all records from the Philadelphia VA Medical Center from September to October 2000 and from September 2010 to present.

Finally, the Veteran should be afforded the opportunity to identify any additional treatment for his right shoulder disability since June 2010, when he last identified his treatment history. 

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO should provide the Veteran notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding the claim of entitlement to a total disability rating based on individual unemployability.  He should also be provided with notice for the service connection claims, to include secondary service connection.

2.  The AMC/RO should ask the Veteran to identify all treatment for his right shoulder disability since June 2010 and attempt to obtain all identified records.  Regardless of the appellant's response, the RO must attempt to obtain any records from the Wilmington VA Medical Center from September 2000 to January 2001, June 2007 to June 2009, and from October 2011to present, as well as any records from the Philadelphia VA Medical Center from September to October 2000 and from September 2010 to present.  Any obtained records should be associated with the Veteran's claims file.  If records are sought that are not obtained, the attempts made should be documented in the claims folder.

3.  Thereafter, the Veteran should be afforded a VA examination.  The claims folder is to be made available to the examiner to review.  The examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to residuals of postoperative residuals of acromioclavicular separation of the right shoulder, to include the postoperative scars.  The examiner should specifically discuss the degree, if any, of additional range of motion loss due to any weakened movement, excess fatigability, incoordination, or as to pain on movement.  The examiner should render an opinion on whether the right shoulder disability causes marked interference with employment or necessitates frequent hospitalization.  The examiner should note whether how many, if any, postoperative scars are unstable - that is, manifested by frequent loss of covering of skin over the scar.  The examiner should note how many postoperative scars are painful.  The examiner is also requested to provide an opinion and findings as to whether there are any neurological impairments in the right upper extremity, below the shoulder, to the hand, that are attributed to the right shoulder disorder.  If there are findings attributed to other disorders, that should be set out in detail.  A complete rationale for any opinion offered must be provided.  

4.  After the development requested, the AMC/RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO must implement corrective procedures at once.

5.  The AMC/RO must adjudicate the claims of entitlement to service connection for a left shoulder disorder, a neck disorder, a temple disorder, and a jaw disorder, each as secondary to the service-connected right shoulder disability, as well as any other claim that the appellant presents for service connection.  The Veteran is hereby informed that the Board will only exercise appellate jurisdiction over any new claim of entitlement to service connection if he perfects a timely appeal.

6.  Thereafter, the AMC/RO must readjudicate entitlement to a rating in excess of 20 percent for residuals of postoperative residuals of acromioclavicular separation of the right shoulder, to include whether a compensable rating is warranted for postoperative surgical scars and whether there are separate neurological findings, and adjudicate the issue of entitlement to a total disability rating based on individual unemployability.  The RO must consider the old criteria for rating scars prior to October 23, 2008, and both the old and new criteria for rating scars since October 23, 2008.  If extraschedular consideration is indicated, such adjudication should take place.  If any benefit is not granted, the appellant must be furnished with a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



